DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 21, 23, and cancellation of claims 22, 26-28, 30, 32.
Claim Objections
The previous objections to claim 21 have been withdrawn in view of the amendment filed on 09/01/21.
Allowable Subject Matter
Claims 21, 23, 25, 29, 31, 33, 34, and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21, 23, 25, 29, 31, and 33
The cited prior art fails to disclose or suggest “wherein the method further comprises at least one of features i-vi: i. the separation trenches are filled with an electrically insulating material before the semiconductor body composite is applied to the carrier composite, and the electrically insulating material forms an insulating layer so that the semiconductor lasers resulting therefrom already have an insulating layer on their side faces right after the singulation; ii. the semiconductor body composite comprises an inner marking layer, the separation trenches are formed up to the marking layer or throughout the marking layer, and the substrate is thinned or removed from a bottom surface of the substrate remote from the semiconductor layer sequence up to 
Claims 34, 38, and 39
The cited prior art fails to disclose or suggest “wherein the semiconductor laser comprises at least one of features i-iii: i. a transistor is at least partially formed within the carrier and the transistor electrically connects directly to the semiconductor body throughout the carrier; ii. in a plan view, the semiconductor body has a lateral protrusion with respect to the carrier, and the front face of the semiconductor body is formed by a vertical surface of the protrusion and a lateral extension of the lateral protrusion with respect to the carrier is least 1 µm; and iii. the semiconductor body has a rear side facing away from the front face and a vertical side face adjoining the front face and the rear side, the front face and the rear side are mirrored to form a resonator, and the side face is covered with an insulating layer” in combination with the rest of the limitations as recited in claim 34 for the same reasons with respect to claim 21 above. Therefore, claim 34 is allowable over the cited prior art and dependent claims 38 and 39 are also allowable as they directly or indirectly depend on claim 34.
Claim 40
The cited prior art fails to disclose or suggest “a transistor or a plurality of transistors is/are generated at least partially or completely within the carrier of the semiconductor laser, and the transistor electrically connects directly to the semiconductor body throughout the carrier” in combination with the rest of the limitations as recited in claim 40 for the same reasons with respect to claim 21 above. Therefore, claim 40 is allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUANDA ZHANG/Primary Examiner, Art Unit 2828